MEMORANDUM **
Gaby Rubi Moguel Manzanilla and Jose Dolores Hernandez Cauich petition for review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s order denying their application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that Moguel Manzanilla and Hernandez Cauich failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), and they do not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”). We do not consider petitioners’ contention regarding moral character because their failure to establish hardship is dispositive.
We further lack jurisdiction to review petitioners’ contention that they were unable to present all of their evidence regarding hardship because they failed to raise that issue before the BIA and thereby failed to exhaust their administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency)
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.